Citation Nr: 1008246	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-40 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004, April 2004, and April 
2006 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the Veteran's claim for service connection for 
PTSD.

In December 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A copy of the hearing transcript is in the 
record.

The Board considers the Veteran's claim for service 
connection for PTSD as encompassing all psychiatric disorders 
with which the Veteran has been diagnosed, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

The Board notes that this case arises out of an unusual 
procedural posture which may be relevant to the effective 
date of the Veteran's benefits.  The RO initially denied the 
Veteran's November 2003 claim for entitlement to service 
connection for PTSD in a February 2004 rating decision.  
However, the cover letter associated with the February 2004 
rating decision contained a typographic error in which it 
dated said letter as "February 27, 2003."  The Veteran 
pointed out the RO's error in a March 2004 statement in 
support of claim, VA Form 21-4138; moreover, the error is 
clear on its face, because it is impossible for the rating 
decision to predate the Veteran's November 2003 claim.  The 
RO construed the Veteran's timely March 2004 VA Form 21-4138 
Notice of Disagreement (NOD) as a claim to reopen the case; 
the RO apparently believed that an analysis of whether to 
reopen was required because it was relying on the "February 
27, 2003" date.  The Veteran never received a statement of 
the case (SOC) in response to his March 2004 NOD, and he did 
not submit a timely NOD to the April 2004 rating decision in 
which the RO declined to "reopen" his claim.  In August 
2005, the Veteran filed a claim to reopen his previously 
denied claim for entitlement to service connection for PTSD.  
However, based on the evidence of record, no reopening is 
required, because no final decision has been made regarding 
the initial claim filed in November 2003.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


FINDINGS OF FACT

1.  There is credible evidence corroborating the Veteran's 
alleged in-service stressor, supporting a current diagnosis 
of PTSD.

2.  The Veteran has competent evidence linking his PTSD to 
his in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated December 2003 and January 2006, provided to the 
Veteran before the February 2004 rating decision and the 
April 2006 rating decision, respectively, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed 
to establish his service connection claim, what VA would do 
and had done, and what evidence he should provide.  The 
December 2003 and January 2006 letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2008.  In this regard, 
after initially providing VA notice in December 2003 and 
January 2006, followed by subsequent Dingess notice in March 
2008, the RO readjudicated the claim in a supplemental 
statement of the case in August 2008.  Thus, the timing 
defect in the notice has been rectified.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  In addition, the Veteran has never alleged how 
a timing error prevented him from meaningfully participating 
in the adjudication of his claim.  As such, the Veteran has 
not established prejudicial error in the timing of VCAA 
notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 
(2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, and VA treatment records 
have been obtained.  The Veteran informed VA in a February 
2006 statement that there are no private medical records 
relevant to his claim.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the Veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f).  In 
order for a stressor to be sufficient to cause PTSD, (1) the 
Veteran must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the Veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).   

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Veteran contends in his November 2003 claim that he is a 
Vietnam combat Veteran.  In his January 2004 PTSD 
Questionnaire, the Veteran described one stressor which 
occurred in March 1968, when he was travelling in a convoy 
from "Kantoun" (presumably, Kon Tum) to "Paliklande."  The 
Veteran reports that he was stationed in Pleiku at that time, 
and assigned to the 62nd Maintenance Battalion, 552nd 
Maintenance Company.  The Veteran reports that "the convoy 
was attacked by a mine that hit the truck in front of 
us....There were three passengers in the truck, two [got] out 
and [were] rescue[d] by [an]other soldier, but the driver 
didn't get out, and after [a] half hour of explosion[s] there 
[was] nothing left of the 5 tons [sic] truck.  [All] that we 
could find out of the truck was the front axel, and a hole in 
the ground....They told us to spread-out [and] look for the 
other man that was in the truck.  We cover[ed] the mountain 
side and the only thing we found was his two feet ([without] 
boots on).  We put it inside of a sand bag, and [a] piece of 
skin of the vest was burned into his skin.  That is the way 
he went home.  I haven't forgotten that."  The Veteran also 
reported separate events in which he had two nervous 
breakdowns in a Pennsylvania hospital shortly after returning 
from Vietnam; an incident in April or May 1968 in Vietnam in 
which he unloaded a truck of deceased American soldiers; a 
recurring incident in 1968 in Vietnam in which he smelled the 
bodies of deceased enemy soldiers, which had been burned and 
left on the roadside; and an experience in an American 
military hospital in Pleiku, Vietnam, from December 1967 to 
January 1968, in which his treatment included needle 
injections three times a day for 23 days.

In a March 2004 statement, the Veteran reported that "the 5 
ton truck which hit a land mine and blew up in front of my 
vehicle was from my unit and occurred between March [and] May 
of 1968 in the area between the Cambodian border and 
Pleiku."  The Veteran also reported being subjected to 
"heavy bombardments of rockets and mortars" while in 
convoys, and "taking small arms fire from snipers."  
Additionally, the Veteran reported that "the hospital in 
Pleiku [at which he was receiving treatment] was rocketed and 
mortared."

In his December 2007 substantive appeal, the Veteran reported 
that he was hospitalized at the 71st Evacuation Hospital in 
Pleiku in January 1968, during the Tet offensive, and that 
"the hospital was hit while I was a patient...[in a] rocket 
and mortar attack."

At his December 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran repeated his contention that his 
convoy was attacked in Vietnam.  See pp. 4-5.  He noted that 
his convoys were subjected to enemy fire.  Id. at p. 9.  The 
Veteran also reported witnessing maimed and disfigured fellow 
soldiers during service.  Id. at p. 8.

The Veteran's service treatment records show no evidence of 
any diagnosis of or treatment for any psychiatric conditions 
during his time in service.  At his February 1967 pre-
induction examination, the Veteran checked boxes indicating 
that he did not have, and had never had, "frequent or 
terrifying nightmares," "depression or excessive worry," 
or "nervous trouble of any sort."  The Veteran's 
psychiatric condition was not evaluated at that time.  In May 
1969, one month prior to the Veteran's separation from 
service, a Medical Board recommended that the Veteran be 
considered for separation from service because of his 
acquired heart disease, bilateral high frequency 
sensorineural hypacusis, and possible allergies to 
chloroquine and primaquine.  No separation examination other 
than the Medical Board evaluation is of record.

In April 2004, the Veteran sought psychiatric treatment from 
a VA clinician.  He reported "that he did seek [psychiatric] 
help immediately after returning from his [Vietnam] service 
but that the VA brushed him off."  He further reported that 
he avoids "anything to do with body parts," including 
medical-themed television shows, action movies, and accounts 
of severed limbs.  The Veteran reported that he had dealt 
with severed bodies in Vietnam.  The VA physician diagnosed 
the Veteran with PTSD.

In September 2005, two VA clinicians on the VA PTSD Clinical 
Team-one physician and one social worker-drafted a letter 
in which they opined that the Veteran has "PTSD...as a result 
of his combat service in Vietnam."  They noted the Veteran's 
reported stressors, including receiving enemy sniper fire and 
mortar rounds, and being in a hospital in Vietnam when it was 
attacked by enemy troops.  They further opined that the 
Veteran's "military related trauma has clearly contributed 
to his past and current emotional, social, occupational, and 
health problems."

In October 2006, another VA social worker diagnosed the 
Veteran with PTSD.

In April 2008, a VA clinician noted that the Veteran had been 
admitted to a VA PTSD program in September 2006, and that he 
has been seen for individual counseling for PTSD for 30 
minutes per week, and for PTSD group therapy for 90 minutes 
per week.

In June 2008, another VA physician drafted a letter for the 
Veteran's employer.  He diagnosed the Veteran with PTSD and 
anxiety disorder, and opined that those conditions had been 
exacerbated by changes in the Veteran's work environment.  In 
July 2008, that VA physician recommended that the Veteran 
"be granted an indefinite or permanent medical disability 
leave....due to the severity and sustained quality of his 
psychological symptoms."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians are so qualified, 
their medical opinions constitute competent medical evidence.

Upon investigation, the Board has been able to corroborate 
one of the Veteran's Vietnam combat stressors.  The Veteran's 
DD Form 214 indicates that he received the Vietnam Service 
Metal and the Republic of Vietnam Campaign Medal with Device, 
which corroborate his service in Vietnam.  His Military 
Occupational Specialty (MOS) was Maintenance Foreman.

The Veteran's service personnel records indicate that he 
served as a turret artillery repairman in the 149th 
Maintenance Company in Vietnam, attached to the 552nd 
Maintenance Company in Vietnam, from November 20, 1967 until 
October 20, 1968, at which time he was sent to the 71st 
Evacuation Hospital in Vietnam.  Another service personnel 
record indicates that the Veteran served in Vietnam from 
November 14, 1967 until October 26, 1968.  That record, under 
the heading "Appointments and Reductions," also indicates 
that the Veteran was assigned to serve in Pleiku, Vietnam, on 
March 14, 1968; no reassignments within Vietnam are of record 
until his October 20, 1968 hospitalization.

A recently unclassified document from the Department of the 
Army, Office of Adjutant General, entitled "Operational 
Report - Lessons Learned, Headquarters, I FFORCEV, Period 
Ending 31 July 1968," is available at the website of the 
Defense Technical Information Center (DTIC).  That report 
indicates that "On 29 May [1968] a reinforced VC/NVA company 
with 82mm mortars and B-40 rockets ambushed a 4th Inf Div 
convoy 16 km north of Pleiku City.  The 3d ARVN Armd Cav Sqdn 
reacted, supported by artillery and gunships.  Results for 
the action were one US KIA, two US WIA, three ARVN MIA, one 5 
ton truck destroyed, three trucks damaged while the enemy 
sustained 15 KIA and one PW."

This documented incident appears to be the same incident 
which the Veteran described in his January 2004 PTSD 
Questionnaire and in his March 2004 statement.  In his 
January 2004 PTSD Questionnaire, the Veteran reported that 
"there was nothing left of the 5 tons [sic] truck."  He 
also reported that two of the three soldiers in the truck 
were rescued by another soldier, and that the Veteran and 
others had been dispatched to find the driver, "and the only 
thing we found was his two feet [without his] boots on....and 
[a] piece of skin."  This comports with the official finding 
of one U.S. KIA (Killed in Action), two U.S. WIA (Wounded in 
Action), and one 5 ton truck destroyed.  Moreover, the 
Veteran reported-and his service personnel record 
corroborates-that he had been stationed at Pleiku at the 
time.  The Veteran further stated that the attack had 
occurred in a convoy between "Kantoun" and "Paliklande."  
The Board notes that Kon Tum is located approximately 48.4 km 
north of Pleiku City, such that a convoy travelling between 
those cities would have passed through the area 16 km north 
of Pleiku City in which the official report documents that 
the attack occurred.  In his March 2004 statement, the 
Veteran reported that a "5 ton truck" was destroyed, and 
that the event occurred between March 1968 and May 1968.  
Likewise, the official report documents that the attack 
occurred on May 29, 1968.

The Board finds that there is credible supporting evidence of 
the claimed in-service stressor, in which the Veteran was 
part of a convoy which was ambushed, resulting in one 
American fatality and two additional American casualties, as 
well as the destruction of a 5 ton truck and the Veteran's 
exposure to the severed feet and skin of the decedent.  The 
Veteran has multiple current diagnoses of PTSD, which medical 
evidence links, at least in part, to his in-service 
stressors.  The Veteran is entitled to a grant of service 
connection for PTSD as a result of an in-service stressor, 
based on his consistent statements, his diagnoses from VA 
clinicians, and the corroborating evidence of record, 
including his service personnel records and the "Operational 
Report - Lessons Learned, Headquarters, I FFORCEV, Period 
Ending 31 July 1968" written by the Department of the Army, 
Office of Adjutant General.  38 C.F.R. § 3.304(f)(4).  
Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Accordingly, service connection for PTSD is 
granted.





ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


